Citation Nr: 1437787	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  13-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from July 1987 to October 1989, from May 1995 to November 1995, from August 1999 to December 2001, and from December 2001 to December 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction over the Veteran's claims file has been transferred to the VA RO in Huntington, West Virginia.  

The September 2010 rating decision also denied entitlement to service connection for gastroesophageal reflux disease (GERD) and the Veteran filed a timely Notice of Disagreement (NOD) with regard to that issue.  In a November 2013 rating decision, the RO granted service connection for GERD.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the November 2013 rating decision, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a video conference hearing in his December 2013 substantive appeal, but none has been scheduled.  He is entitled to a hearing as a matter of right.  38 C.F.R. § 20.700(a) (2013).  The claims file must be remanded to the RO so that a video conference hearing may be scheduled.  38 C.F.R. §§ 19.9, 20.704 (2013).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


